Wood, J., (after stating the facts). The evidence shows that the lad Hillar had been a pupil of the school until Friday preceding the Wednesday following when he received the castigation. There was no evidence that he had ceased in the meantime to be a pupil of the school. If he had in fact withdrawn, the teacher had no notice of that fact. The teacher was warranted therefore, upon the undisputed facts, in treating Hillar as a pupil, and the court should not have submitted that question to the jury. Hillar, being a pupil of the school at the time the teacher thereof commanded him to leave the grounds or “to come in” the school house, should have obeyed the commands of his teacher. There is no evidence that punishment administered for the failure to obey was excessive. There was nothing to show that the teacher was actuated by any personal animosity toward the pupil. In Douglass v. Campbell, 89 Ark. 258, we said: . “Wholesome discipline is absolutely essential to the success of any school. Targe discretion is allowed the teacher and the board, within the statute, in determining what course of conduct on the part of pupils is necessary for the good of the whole school. That is the prime consideration. Any conduct on the part of a pupil that tends to demoralize other pupils and to interfere with the proper management of the school may subject the offending one to the punishment prescribed by the above statute.” In that case the punishment prescribed and administered was suspension. Here the punishment was not prohibited, and it was not administered in any arbitrary manner or malicious spirit. It was not unreasonable. Appellant had the authority to administer such punishment. State v. Pendergrass, 2 Dev. & Batt. 365; Hathaway v. Rice, 19 Vt. 102; Stevens v. Fassett, 27 Me. 266. The appellant therefore was not guilty, and under the evidence was entitled to the prayers for instructions presented by him. The court erred. The judgment is reversed, and the cause is remanded for a new trial.